Title: To James Madison from Josiah Blakeley, 26 December 1801 (Abstract)
From: Blakeley, Josiah
To: Madison, James


26 December 1801, Santiago de Cuba. Informed JM in a letter of 1 Nov. of his arrest and incarceration by Spanish authorities. Recounts the proceedings against him, at which the “whole city stood silent in wonder,” and his subsequent suffering. Finds it necessary to ask the president to support his demand that Spain compensate him for injuries and losses. Local governor allowed his release on bail on 25 Nov. Had hoped to transmit a statement of damages and testimony from local officials and residents of his good conduct, but since his release all the important inhabitants have been in a neighboring village celebrating religious holidays. Will transmit statements as soon as possible. Asks that JM inform the president of the contents of this letter.
 

   RC (DNA: RG 59, CD, Santiago de Cuba, vol. 1); Tr (DNA: RG 233, President’s Messages, 7A-D1). RC 2 pp.; docketed by Wagner as received 29 Jan. 1802. JM forwarded the Tr in his 18 Apr. 1802 report to Jefferson, who laid it before the House of Representatives on 20 Apr. (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:440, 444).


   A full transcription of this document has been added to the digital edition.
